                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

JESSE BLACKSTOCK,

                   Plaintiff,                               8:18CV555

      vs.
                                                        MEMORANDUM
                                                         AND ORDER
NEBRASKA DEPARTMENT OF
CORRECTIONAL SERVICES,
UNITED STATES OF AMERICA, and
BRAD HANSEN,

                   Defendants.

       This matter is before the court on correspondence from the Plaintiff, which
the court liberally construes as a motion. (Filing No. 22.) In his letter, Plaintiff
states that he refused to pay the $51.13 initial partial filing fee in this case and
asked for the case to be dismissed without prejudice. As Plaintiff acknowledges in
his letter, the court granted Plaintiff’s request and dismissed this matter without
prejudice on January 17, 2019. (See Filing Nos. 20 & 21.) On February 11, 2019,
the court’s records reflect that a payment in the amount of $8.84 was made in this
case on behalf of Plaintiff. Plaintiff now asks what he can “do to get the money
N.D.C.S. is taking.” (Filing No. 22 at CM/ECF p. 1.)

       The court cannot refund any portion of Plaintiff’s filing fee in this case nor
can it direct Plaintiff’s institution to cease collection of the filing fee. Under the
Prison Litigation Reform Act, an indigent inmate who files a lawsuit in federal
court must pay the $350.00 filing fee, first by making an initial partial payment and
then by sending the remainder of the fee to the court in installments. The method
for collecting the filing fee from a prisoner is specifically provided for in 28 U.S.C.
§ 1915(b). Section 1915(b) is written in mandatory terms (“the prisoner shall be
required to pay”), leaving no discretion to the district court to waive an in forma
pauperis prisoner’s filing fee. Moreover, the Prison Litigation Reform Act makes
prisoners responsible for their filing fees the moment the prisoner brings a civil
action or files an appeal, even if the case is dismissed at a later time. See In re
Tyler, 110 F.3d 528, 529–30 (8th Cir. 1997). Thus, even though Plaintiff did not
authorize payment of the initial partial filing fee and the court granted his request
for dismissal, he remains obligated to pay the court’s $350.00 filing fee, as long as
he is a prisoner, and his institution remains obligated to collect and forward
payments to the court in accordance with the procedure set forth in 28 U.S.C. §
1915(b)(2).

     IT IS THEREFORE ORDERED that Plaintiff’s letter, construed as a
motion, (filing no. 22) is denied.

      Dated this 14th day of March, 2019.

                                             BY THE COURT:

                                             s/ Richard G. Kopf
                                             Senior United States District Judge




                                         2
